United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mesa, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1312
Issued: April 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On June 20, 2018 appellant, through counsel, filed a timely appeal from an April 18, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). 2 Pursuant to the
Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the April 18, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right foot condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On August 2, 2017 appellant, then a 40-year-old city carrier associate, filed an occupational
disease claim (Form CA-2) alleging that he developed a right foot callous and ulcer due to factors
of his federal employment including prolonged walking with a mail satchel in varying weather
conditions.4 He noted that he first became aware of his condition on June 15, 2017 and realized
that it was causally related to his employment on July 25, 2017. Appellant stopped work on
August 2, 2017. The employing establishment challenged appellant’s claim, noting that he had a
preexisting foot condition.
Appellant was treated in the emergency room on July 25, 2017 by a physician assistant
who diagnosed a right foot ulcer due to diabetes mellitus. He was also examined on that date by
a nurse for his complaint of a “hole” on the bottom of his right foot. The nurse diagnosed a right
foot ulcer. An x-ray of the right foot also dated July 25, 2017 revealed a plantar soft tissue ulcer
and no evidence of osteomyelitis, calcaneal spur, or vascular calcification.
On August 1, 2017 Dr. Brett Roeder, a podiatrist, evaluated appellant for a right plantar
ulcer to the submetatarsal area, a wound to the right ankle, and a callous at the left submetatarsal
area. He noted that appellant reported right foot wounds for one month. On examination
Dr. Roeder found bilateral second and fifth metatarsal head hyperkeratosis, dried blood on the
plantar right fifth metatarsal head, a central wound of the right second metatarsal head, a partial
thickness ruptured blister right hallux, and a partial thickness posterior Achilles wound. He
diagnosed diabetes with neuropathy, pes cavus, preulcerative left metatarsal heads, and right foot
wounds. Dr. Roeder cleaned the right foot wounds and performed excisional debridement with a
scalpel. He recommended a diabetic insole. In a return to work note dated August 1, 2017,
Dr. Roeder advised that appellant was to remain off work for four weeks.
In an August 2, 2017 statement, appellant reported discomfort on the bottom of his foot,
which began on June 15, 2017. He had attributed his foot pain to his job duties as a mail carrier,
noting that he had continued to work. Appellant indicated that the foot soreness became callouses
and then ulcers. He explained that he worked in the rain and his shoes and socks became wet,
which softened his skin peeling back the ulcer and callouses and creating a hole in the bottom of
his foot.
In an August 9, 2017 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical information, including a physician’s
reasoned opinion addressing the causal relationship between his claimed conditions and specific
work factors. OWCP afforded appellant 30 days to submit the requested information.
In an August 15, 2017 duty status report (Form CA-17), a podiatrist with an illegible
signature diagnosed a right diabetic foot wound, diabetes, and neuropathy and found that appellant
4

Appellant noted that he was diabetic.

2

could not return to work. The podiatrist noted a history of developing a callous on his foot from
walking and developed an ulcer. The podiatrist checked both the “Yes” and “No” boxes,
responding to the question of whether the factors identified had caused the diagnosed conditions.
By decision dated September 11, 2017, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence submitted was insufficient to establish that he sustained a
diagnosed condition causally related to the accepted factors of his federal employment.
OWCP received September 3 and 28, 2017 Form CA-17 reports from Dr. Eunis Bello, a
podiatrist. Dr. Bello diagnosed a right foot infection requiring emergency surgery and checked a
box marked “yes” in response to whether the history provided by appellant had caused the
diagnosed conditions. She indicated that he remained unable to work.
In a September 8, 2017 medical report of duty status form, a medical provider with an
illegible signature indicated that appellant had undergone a hind foot amputation of right foot
wound and would be disabled for six months in order to heal. The medical provider noted that
appellant was at risk for leg amputation.
In a letter dated September 27, 2017, Dr. Bello noted that appellant had sustained a right
foot injury that began as a callous. She noted that mail carriers in appellant’s locale were required
to walk over varied terrain in both wet and dry weather. Dr. Bello indicated that, due to the
monsoon rains and wet boots, and socks, the skin on appellant’s foot had become moist and rubbed
open to expose his ulcer. She indicated that the ulcer then became infected and had necessitated a
metatarsal amputation of the right foot. Dr. Bello again noted the types of physical activities noted
in those who have developed callouses and ulcers of the feet. She opined that appellant’s postal
activities for work required extensive walking over uneven terrain with added pressure on the feet
from carrying a satchel. Dr. Bello concluded that callouses or blisters can from and thereafter
result into ulcers.
In Form CA-17 reports dated October 5, 2017 to January 10, 2018, Dr. Bello continued to
diagnose a right foot infection requiring emergency surgery. She checked a box marked “yes” that
the history of injury provided by appellant corresponded to the alleged employment factors.
Dr. Bello found that he remained disabled from employment.
On October 11, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
In a Form CA-17 report dated October 19, 2017, Dr. D.R. Pena, a podiatrist, diagnosed a
right foot infection requiring surgery and checked a box marked “yes” that the history of injury
provided by appellant corresponded to the alleged employment factors. He indicated that appellant
was totally disabled. Dr. Pena provided similar Form CA-17 reports on November 24 and
December 20, 2017. In January 24 and February 7 and 20, 2018 Form CA-17 reports, he provided
work restrictions. Dr. Mathew Pettengill, a podiatrist, provided similar Form CA-17 reports on
November 2 and December 1, 2017.
A telephonic hearing was held on February 26, 2018. Appellant testified that he had
developed a callous on his foot from walking in wet shoes and socks in June and July 2017 during
the rainy season. He claimed that his wet socks softened the callous exposing an ulcer. Appellant
indicated that the ulcer subsequently became infected requiring an amputation.
3

In a letter dated April 2, 2018, counsel referenced an attached laboratory report dated
July 25, 2017, which reported “A1c” results within normal limits. He indicated that he would
submit an operative report and an explanation as to why appellant had required an amputation. No
further evidence was received.
By decision dated April 18, 2018, the hearing representative affirmed the September 11,
2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA,6 that an injury was sustained while in the performance of duty, as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee. 9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. 10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11

5

Supra note 3.

6
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

10

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388 (2008).

11

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008).

4

ANALYSIS
The Board finds that the case is not in posture for decision.
In support of his claim, appellant submitted a series of medical reports from his attending
podiatrists which generally supported that his employment duties resulted in his diagnosed right
foot conditions. In a September 27, 2017 report, Dr. Bello noted that appellant had a callous on
his foot, which was aggravated to become an ulcer, that the ulcer became infected, and that his
condition ultimately required an amputation. She explained that the callous turned into an ulcer
because appellant’s employment duties as a mail carrier required walking on different terrain,
carrying a heavy satchel, which put pressure on his feet, and enduring wet and dry temperatures.
Dr. Bello indicated that having wet boots and socks as the result of rain had moistened the skin on
appellant’s foot and exposed the ulcer. She noted that, due to an infection of the work-related
ulcer, appellant had undergone a metatarsal amputation of the right foot. Dr. Bello opined that the
accepted employment duties of miles of walking, the weight of the satchel he carried, and weather
conditions in which he worked were sufficient so that blistering and calluses could form and
develop into ulcers, as is alleged in this claim.
The Board finds that the September 27, 2017 report of Dr. Bello is sufficient to require
further development of the medical evidence to see that justice is done. 12 Dr. Bello is a specialist
in podiatry who is qualified in her field of medicine to render rationalized opinions on the issue of
causal relationship and she provided a comprehensive understanding of the claimed mechanism of
injury. It is further found that she suggested a pathophysiological explanation as to how appellant’s
employment duties as a city carrier associate were sufficient to cause the diagnosed right foot
conditions which resulted in an amputation. Dr. Bello explained how a callous had been
aggravated by pressures while walking and carrying a heavy satchel with moisture in his socks due
to rainy weather such that an ulcer occurred. The Board has long held that it is unnecessary that
the evidence of record in a case be so conclusive as to suggest causal relationship beyond all
possible doubt. Rather, the evidence required is only that which is necessary to convince the
adjudicator that the conclusion drawn is rational, sound, and logical such that a logical inference
can be drawn.13 Accordingly, the Board finds that Dr. Bello’s medical opinion is rationalized and
logical and is therefore sufficient to require further development of appellant’s claim.14
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares

12

J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); X.V.,
Docket No. 18-1360 (issued April 12, 2019); C.M., Docket No. 17-1977 (issued January 29, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
13

See Docket No. N.L., 19-1592 (issued March 12, 2020); John J. Carlone, 41 ECAB 354 (1989); Kenneth J.
Deerman, 34 ECAB 641, 645 (1983) and cases cited therein.
14

See J.H., supra note 12.

5

responsibility in the development of the evidence. 15 OWCP has an obligation to see that justice is
done.16
On remand OWCP shall refer appellant to an appropriate specialist, along with the case
record and a statement of accepted facts. Its referral physician shall review the reports of Dr. Bello
and, thereafter, provide a well-rationalized opinion as to whether appellant’s right foot conditions
are causally related to, or had been aggravated by, the accepted factors of his federal employment.
After such further development of the case record as OWCP deems necessary, it shall issue a
de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 18, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board
Issued: April 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

15

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
16

See B.C., Docket No. 15-1853 (issued January 19, 2016).

6

